Case 1:20-cv-08645-LJL Document 33 Filed 02/08/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Sandy Ruiz, on behalf of himself and all other similarly
situated,

Truffa Pizzeria & Wine Room Corp. D/B/A Cocina
Chente Mexican Cuisine, and Moises Lopez Sr., Roma
Lopez, and Juan Rosario,

individually,

Plaintiff,

- against -
Case No: 1:20-cv-08645-LJL

Defendants.

 

 

ae

6.

DECLARATION OF ELIDO CRUZ
1, Elido Cruz, under the penalty of perjury, declare as follows:
My name is Elido Cruz. | am a former employee at the restaurant, Truffa Pizzeria &
Wine Room Corp. D/B/A Cocina Chente Mexican Cuisine, “Cocina Chente” located at
3435 Riverdale Ave., Bronx, New York 10463.
| reside in the Dominican Republic with my family.
lama friend of Moises Lopez, Sr., and am also a friend of his family members.
I worked at Cocina Chente with Moises and Sandy Ruiz from 2019 to 2020 before |
moved to the Dominican Republic.
During my employment at Cocina Chente, | worked as a dishwasher.
I know Sandy Ruiz, the Plaintiff in this lawsuit because Sandy worked with me in the
same kitchen at Cocina Chente. However, | worked as a dishwasher and Sandy worked as

a cook,
9,

10.

Case 1:20-cv-08645-LJL Document 33 Filed 02/08/21 Page 2 of 3

As a dishwasher and a cook, Sandy and I performed different duties and worked on
different schedules.

My job duties consisted of putting the dirty dishes in the dishwasher whenever a busboy
delivered the used dishes to me. Once all the dishes were washed, | brought the clean
dishes to the kitchen.

During my employment at Cocina Chente as a dishwasher, I normally worked 5 days a
week from 2:00 pm to | 1:00 pm with a one-hour break. 1 generally worked on the
weekends because the restaurant was busy during that time. Despite that, 1 worked on the
same work schedule on the weekends and was paid $120 per day.

Because Sandy was a cook, not a dishwasher, I sometimes saw him starting his work in
the kitchen a few hours later than me. Sandy usually took offa few hours earlier than me.
Sandy and I performed completely different tasks and worked on different schedules as
the assigned duties to us as a dishwasher and a cook were different.

I was surprised when I learned that Sandy named me as a former employee who “often
complained” to him about my working hours and rate of pay while | was working at
Cocina Chente.

1 generally worked at Cocina Chente until 11:00 pm, not until 11:30 pm, because the
restaurant closed at 11:00 pm.

More importantly, | do not have any complaints regarding my employment at Cocina
Chente, and I believe I was properly paid during my employment period at the restaurant.

Moises and I became good friends since we started working together.

 
Case 1:20-cv-08645-LJL Document 33 Filed 02/08/21 Page 3 of 3

15, 1 am worried about my friend Moises and the restaurant, Cocina Chente, since | learned
that Sandy is planning to hurt my friend and my former workplace, I do not want Sandy
to do anything bad to my friend and the restaurant.

16. I, Elido Cruz, affirm, under penalty of perjury, that the above statements were translated

to me in Spanish and the above statements are true and correct.

Dated: Flushing, New York
02/07 _, 2021

ES? 02, CRY?
Elido Cruz

 

 

 

 
